internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-112546-98 date date legend company a b c d limited_partnership date date date date date state cc dom p si 03-plr-112546-98 dear this letter responds to your letter dated date written on behalf of company requesting relief under sec_1362 of the internal_revenue_code for an inadvertent termination of company's status as an s_corporation facts according to the information submitted company was incorporated under the laws of state on date on date company filed a form_2553 election by a small_business_corporation electing s_corporation status as of date company had two shareholders a and b on date company issued shares of stock to c and d pursuant to instructions from c’s wife company canceled c's shares and reissued them to limited_partnership the entity through which most of c's assets were held thus shares in company were issued to limited_partnership on date when limited partnership's tax adviser received a form k-1 for its stock ownership in company he immediately notified company that a limited_partnership cannot be a shareholder of an s_corporation and he returned the shares to company on date company canceled the shares and reissued the certificates to c it is represented that neither company nor any of the shareholders were aware that the transfer of shares to limited_partnership terminated company's s_corporation status and the transfer was not motivated by tax_avoidance or retroactive tax planning it is further represented that none of the parties involved intended to terminate company's s_corporation status at all times company and its shareholders have treated company as if it were a valid s_corporation in response to this termination company has requested relief under sec_1362 specifically company requests that the termination be waived and that c and not limited_partnership be treated as a shareholder of company from date until date all parties have agreed to make any adjustments that might be required as a condition of such relief discussion under sec_1361 an s_corporation is a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business cc dom p si 03-plr-112546-98 corporation in part as a domestic_corporation that is not an ineligible_corporation and that has as shareholders only individuals estates or trusts described in sec_1361 partnerships are not among the eligible shareholders listed in sec_1361 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation under sec_1362 a corporation that has lost its s_corporation status under sec_1362 shall be treated as continuing to be an s_corporation during the period specified by the secretary if the secretary determines that the termination was inadvertent the corporation took steps to return to its status as a small_business_corporation within a reasonable_time after the discovery of the termination and the corporation and all persons who were shareholders during the specified period agree to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for the period the committee reports accompanying the subchapter_s_revision_act_of_1982 explain f as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenue without undue_hardship to taxpayers i t is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the facts submitted and the representations made we conclude cc dom p si 03-plr-112546-98 that company’s s_corporation_election terminated on date when company’s stock was issued to limited_partnership an ineligible shareholder we further conclude that the termination was inadvertent within the meaning of sec_1362 pursuant to sec_1362 company will be treated as continuing to be an s_corporation during the period from date to date and thereafter provided company’s s_corporation_election was valid and is not otherwise terminated under sec_1362 in addition during the period from date to date c will be treated as the owner of the shares that were issued to limited_partnership accordingly in determining their federal tax_liability for the period from date to date a b c and d must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make adjustments to stock basis under sec_1367 and take into account any distributions made by company under sec_1368 if company a b c and d fail to treat company as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether company is otherwise a valid s_corporation for federal tax purposes this letter is issued only to the taxpayer who requested it under sec_6110 it may not be used or cited as precedent company should attach a copy of this letter to its next federal_income_tax return we enclose a copy for that purpose pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your representative sincerely yours cc dom p si 03-plr-112546-98 donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
